    Case 1:19-cv-01753-JPW-JFS Document 105 Filed 11/23/20 Page 1 of 1




               UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ASSOCIATES IN MEDICAL                 :   Civil No. 1:19-CV-01753
TOXICOLOGY, P.C. and PHILIP W.        :
MOORE,                                :
                                      :
           Plaintiffs,                :
                                      :
           v.                         :
                                      :
EMOGENE RENEA SNYDER, et al.,         :
                                      :
           Defendants.                :   Judge Jennifer P. Wilson

                                 ORDER
     AND NOW, on this 23rd day of November, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED that Defendants’ motion to

compel mediation and arbitration (Doc. 33) is DENIED WITHOUT

PREJUDICE.

                                   s/Jennifer P. Wilson
                                   JENNIFER P. WILSON
                                   United States District Court Judge
                                   Middle District of Pennsylvania
